UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. FORM 10-Q (Mark One) [ ü ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-13400 STRATASYS, INC. (Exact name of registrant as specified in its charter) Delaware 36-3658792 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7665 Commerce Way, Eden Prairie, Minnesota 55344 (Address of principal executive offices) (Zip
